       Case 4:21-cr-00066 Document 1 Filed on 02/24/21 in TXSD Page 1 of 18
                                                                           United States Courts
                                                                         Southern District of Texas
                                                                                  FILED
                          UNITED STATES DISTRICT COURT
                                                                            February 24, 2021
                           SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION                       Nathan Ochsner, Clerk of Court

UNITED STATES OF AMERICA                           §
                                                   §
vs.                                                §   CRIMINAL NO.          4:21-cr-66
                                                   §
LADONNA WIGGINS                                    §

                                CRIMINAL INDICTMENT
THE GRAND JURY CHARGES THAT:


                                  A.    INTRODUCTION

       At all times material to this Indictment:

1.    The Coronavirus Aid, Relief, and Economic Security (CARES) Act is a federal law

      enacted on March 27, 2020, designed to provide emergency financial assistance to the

      millions of Americans who are suffering the economic effects caused by the COVID-19

      pandemic. One source of relief provided by the CARES Act was the authorization of up

      to $349 billion in United States Small Business Administration (SBA) guaranteed

      forgivable loans to small businesses through the Paycheck Protection Program (PPP). In

      April 2020, Congress authorized over $300 billion in additional PPP funding.

2.    In order to obtain a PPP loan, a qualifying business submitted a PPP loan application,

      which was signed by an authorized representative of the business. The PPP loan

      application is SBA Form 2483. The PPP loan application required the business (through

      its authorized representative) to acknowledge the program rules and make certain


                                              1
      Case 4:21-cr-00066 Document 1 Filed on 02/24/21 in TXSD Page 2 of 18



     affirmative certifications in order to be eligible to obtain the PPP loan. In the PPP loan

     application, the small business (through its authorized representative) stated, among

     other things, its: (a) average monthly payroll expense; and (b) number of employees.

     These figures were used to calculate the amount of money the small business was eligible

     to receive under the PPP. In addition, businesses applying for a PPP loan had to provide

     documentation showing their payroll expenses.

3.   A PPP loan application needed to be processed by a participating lender. If a PPP loan

     application was approved, the participating lender funded the PPP loan using its own

     monies, which were 100% guaranteed by the SBA. Data from the application, including

     information about the borrower, the total amount of the loan, and the listed number of

     employees, was transmitted by the lender to the SBA in the course of processing a loan.

4.   PPP loan proceeds needed to be used by the business on certain permissible expenses—

     such as payroll costs, interest on mortgages, rent, and utilities. The PPP allowed the

     interest and principal on the PPP loan to be entirely forgiven if the business spent the

     loan proceeds on these expense items within a designated period of time.

5.   According to the Texas Secretary of State, LADONNA WIGGINS registered the

     business Wiggins & Graham Enterprise, LLC, on August 5, 2017.

6.   On September 6, 2017, WIGGINS received a certificate of business for “The Concession

     Stand” as an assumed business of Wiggins & Graham Enterprise, LLC. Wiggins &

     Graham Enterprise, LLC’s office address was listed in Cypress, Texas, WIGGINS’ prior


                                             2
      Case 4:21-cr-00066 Document 1 Filed on 02/24/21 in TXSD Page 3 of 18



     residential address.

7.   On January 25, 2019, Wiggins & Graham Enterprise, LLC business name was forfeited

     due to a tax forfeiture. According to the Texas Workforce Commission, there have been

     no wages associated with Wiggins & Graham Enterprise, LLC since its establishment.

8.   According to the Secretary of State, WIGGINS registered the business Pink Lady Line,

     on December 27, 2011.      WIGGINS did not incorporate the business or its Tax

     identification number for Pink Lady Line. On March 31, 2012, the Pink Lady Line Tax

     identification became inactive. Pink Lady Line’s office address was listed in Houston,

     Texas, WIGGINS’ prior residential address.

9.   Kabbage, Inc., Woodforest National Bank, and J.P. Morgan Chase Bank are insured by

     the Federal Deposit Insurance Corporation (FDIC).

                                     B. THE SCHEME

10. On May 27, 2020, WIGGINS submitted a PPP Borrower Application Form (SBA Form

     2483) to Kabbage, Inc. for her company, Wiggins & Graham Enterprise, LLC, dba The

     Concession Stand.

11. The PPP Application listed WIGGINS as the owner of the Wiggins & Graham Enterprise

     company; the business address in Cypress, Texas, WIGGINS’ prior residential address;

     the business phone ending in 2096, WIGGINS’ personal phone number; and email

     address as ladonnawiggins3@gmail.com.

12. Page two of SBA Form 2483 of the PPP Application included a list of certification


                                           3
      Case 4:21-cr-00066 Document 1 Filed on 02/24/21 in TXSD Page 4 of 18



    statements that must be initialed by the borrower. WIGGINS initialed all of the

    certifications, including the one that reads as follows: “I further certify that the

    information provided in this application and the information provided in all supporting

    documents and forms is true and accurate in all material respects. I understand that

    knowingly making a false statement to obtain a guaranteed loan from SBA is punishable

    under the law...and, if submitted to a federally insured institution, under 18 USC § 1014

    by imprisonment of not more than thirty years and/or a fine of not more than

    $1,000,000.” WIGGINS signed and dated SBA Form 2483 on May 27, 2020, for

    Wiggins & Graham Enterprise, LLC.

13. The PPP Application submitted to Kabbage, Inc. stated that Wiggins & Graham

    Enterprise, LLC’s average monthly payroll was $731,428. As support to the PPP

    Application, WIGGINS submitted what she claimed to be a Form W-3 Transmittal of

    Wage and Tax Statements for 2019. On the submitted Form W-3, WIGGINS claimed

    that she had paid $8,722,079.24 in wages, tips, and other compensation in 2019.

14. The PPP Application submitted to Kabbage, Inc. stated that Wiggins & Graham

    Enterprise, LLC had 108 employees. As additional support to the PPP Application,

    WIGGINS submitted a Check Register Report (a payroll report from payroll system

    Paycom) for The Concession Stand LLC (dba to Wiggins & Graham Enterprise, LLC)

    which listed approximately 153 employees.

15. The Check Register Report WIGGINS provided as part of the PPP Application for


                                           4
      Case 4:21-cr-00066 Document 1 Filed on 02/24/21 in TXSD Page 5 of 18



    Wiggins & Graham Enterprise, LLC, was what WIGGINS claimed to be a payroll report

    for employees of The Concession Stand LLC for the period ending February 15, 2019.

    Paycom never serviced The Concession Stand LLC, or Wiggins & Graham Enterprise

    LLC. The Check Register Report WIGGINS provided as part of the PPP Application

    for Wiggins & Graham LLC, was an altered Check Register Report of the company

    where WIGGINS was employed in the human resources department.

16. On the PPP Application for Wiggins & Graham Enterprise, LLC, WIGGINS indicated

    that the business EIN was XX-XXXXXXX. Validity of this EIN could not be confirmed.

17. According to documents included in the PPP Application, WIGGINS utilized

    “docusign,” which was managed by Kabbage, to sign her PPP Application documents

    for Wiggins & Graham Enterprise, LLC using a wireless device with the IP address:

    104.183.207.42.

18. Based on the representations that WIGGINS made and caused to be made on the PPP

    Application, Wiggins & Graham Enterprise, LLC, received a PPP loan for

    $1,828,568.00 from Kabbage, Inc., and the loan was guaranteed by the SBA.

19. On or about June 1, 2020, Woodforest National Bank checking account ending in 8895

    (Woodforest Account 8895) received an ACH credit for $1,828,568.00 from Kabbage,

    Inc., an SBA loan distributor, marked as “ACH-PPPKABBAGE 2198891 PPP

    FUNDING.” Woodforest Account 8895 was a personal account held in the name of

    LaDonna F. Wiggins.


                                         5
      Case 4:21-cr-00066 Document 1 Filed on 02/24/21 in TXSD Page 6 of 18



20. Prior to receiving the PPP loan for $1,828,568 into Woodforest Account 8895,

    WIGGINS had approximately $2,222.79 in the checking account.

21. On June 23, 2020, WIGGINS submitted another PPP Borrower Application Form (SBA

    Form 2483) to Kabbage, Inc. for WIGGINS’ company, Pink Lady Line.

22. The PPP Application listed WIGGINS as the owner of the Pink Lady Line company, the

    business address in Cypress, Texas, WIGGINS’ prior residential address; the business

    phone ending in 2096, WIGGINS’ personal phone number; and email address at

    lwiggins@uswellservices.com.

23. Page two of the SBA Form 2483 of the PPP Application included a list of certification

    statements that must be initialed by the borrower. WIGGINS initialed all of the

    certifications, including the one that reads as follows: “I further certify that the

    information provided in this application and the information provided in all supporting

    documents and forms is true and accurate in all material respects. I understand that

    knowingly making a false statement to obtain a guaranteed loan from SBA is punishable

    under the law...and, if submitted to a federally insured institution, under 18 USC § 1014

    by imprisonment of not more than thirty years and/or a fine of not more than

    $1,000,000.” WIGGINS signed and dated SBA Form 2483 on June 23, 2020, for Pink

    Lady Line.

24. The PPP Application submitted to Kabbage, Inc. stated that Pink Lady Line averaged a

    monthly payroll of $727,831. As support to the PPP Application, WIGGINS submitted


                                           6
      Case 4:21-cr-00066 Document 1 Filed on 02/24/21 in TXSD Page 7 of 18



    what she claimed to be Form W-3 Transmittal of Wage and Tax Statements for 2019.

    On the submitted Form W-3, WIGGINS claimed that she had paid $8,577,756.24 in

    wages, tips, and other compensation in 2019.

25. As additional support to the PPP Application, WIGGINS submitted what she claimed to

    be Pink Lady Line’s J.P. Morgan Chase Bank checking account ending in 8067 (Chase

    Account 8067) statement for May 9, 2020 through June 8, 2020. On the submitted Chase

    Account 8067 statement the beginning balance for the Chase Account 8067 was

    $1,093,862.73. Wiggins submitted an altered statement for her Chase Account 8067 for

    May 9, 2020 through June 8, 2020. Chase Account 8067 was in Wiggins’ name alone

    and had a negative balance beginning on May 9, 2020.

26. On the PPP Application for Pink Lady Line, WIGGINS indicated that the business EIN

    was XX-XXXXXXX. Validity of this EIN could not be confirmed.

27. According to documents included in the PPP Application, WIGGINS utilized

    “docusign,” which was managed by Kabbage, to sign her PPP Application documents

    for Pink Lady Line using a wireless device with the IP address: 104.183.207.42.

28. Based on the representations that WIGGINS made and caused to be made on the PPP

    Application, Pink Lady Line received a PPP loan for $1,819,577.00 from Kabbage, Inc.,

    and the loan was guaranteed by the SBA.

29. On or about June 25, 2020, Chase Account 8067 received an ACH credit for

    $1,819,577.00 from Kabbage, Inc., an SBA loan distributor, marked as “ACH-


                                          7
      Case 4:21-cr-00066 Document 1 Filed on 02/24/21 in TXSD Page 8 of 18



    PPPKABBAGE 2315294 PPP FUNDING.” Chase Account 8067 was a personal

    account held in the name of LaDonna F. Wiggins.

30. After receiving the deposit of $1,828,568.00 from Kabbage, Inc. to Woodforest Account

    8895 on June 1, 2020, WIGGINS moved money to other accounts including:

    On June 1, 2020:
    $500,000 to WIGGINS’ Chase Account 8067;


    On June 1, 2020:
    $270,000 to a Woodforest joint account with T.W. (WIGGINS’ relative) ending in 2518.
    Prior to transfer from Woodforest Account 8895, Woodforest Account 2518 had a
    balance of $25.20;

    On June 10, 2020:
    $130,000 to Woodforest joint account with T.W. ending in 2518; and

    One June 25, 2020:
    $125,000 to Woodforest joint account with T.W. ending in 2518.

31. After receiving the deposit of $1,819,577.00 from Kabbage, Inc. to Chase Account 8067

    on June 25, 2020, WIGGINS moved money to other accounts including:

     June 25, 2020:
     $200,000 to WIGGINS’ J.P. Morgan Chase account ending in 8223

32. WIGGINS used the proceeds of the loans on the some of the following personal
    purchases:

    On or about June 1, 2020:
    WIGGINS obtained a cashier’s check from Woodforest Account 8895 for $22,200 to
    Soto Agency c/o Jose Negrete.

    On or about June 1, 2020 through August 11, 2020:
    WIGGINS made debit card purchases of approximately $14,482.09 to Apple, Inc from


                                          8
 Case 4:21-cr-00066 Document 1 Filed on 02/24/21 in TXSD Page 9 of 18



Woodforest Account 8895.

On or about June 1, 2020 through August 20, 2020:
WIGGINS made debit card purchases of approximately $36,215.31 at Amazon.com
from Woodforest Account 8895 and Chase Account 8233.

On or about June 3, 2020 through August 17, 2020:
WIGGINS made debit card purchases of approximately $46,104.15 at Neiman Marcus
from Woodforest Account 8895.

On or about June 8, 2020:
WIGGINS made an electronic fund transfer from Woodforest Account 8895 for
$15,482.40 to Capital One Auto for the purchase of a 2018 Nissan Murano.

On or about June 8, 2020 through June 28, 2020:
WIGGINS made debit card payments from Woodforest Account 8895 totaling
$82,727.84 to Navient educational loan service.

On or about June 9, 2020:
WIGGINS obtained a cashier’s check from Chase Account 8067 for $78,976.45 to
Momentum Land Rover for the purchase of a 2020 Land Rover Range Rover.

On or about June 10, 2020 through July 27, 2020:
WIGGINS made debit card purchases of $28,586.35 at Saks Fifth Avenue from
Woodforest Account 8895 and Chase Account 8067.

On or about June 10, 2020:
WIGGINS made a debit card purchase of approximately $12,594.89 to Hermes from
Woodforest Account 8895.

On or about June 10, 2020 through June 11, 2020:
WIGGINS made debit card payments of approximately $10,097 to Liberty Mutual
insurance from Woodforest Account 8895.

On or about June 11, 2020:
WIGGINS made a debit card purchase of approximately $15,435.30 to Miller Anton
from Woodforest Account 8895.

On or about June 15, 2020:


                                  9
 Case 4:21-cr-00066 Document 1 Filed on 02/24/21 in TXSD Page 10 of 18



WIGGINS obtained a cashier’s check from Woodforest Account 8895 for $14,000 to
Frontier Title Company as earnest money to purchase a residence located in
Cypress, Texas.

On or about June 15, 2020:
WIGGINS obtained a cashier’s check from Woodforest Account 2518 for $52,303.47 to
Baker Nissan North for the purchase of a 2019 Nissan Murano.

On or about June 16, 2020 through July 23, 2020:
WIGGINS made debit card purchases of approximately $63,477.83 at Chanel from
Chase Accounts 8067 and 8233.

On or about June 17, 2020:
WIGGINS obtained a cashier’s check from Chase Account 8067 for $204,000
to Basilios Investments LLC for purchase of a business located in Houston, Texas.

On or about June 22, 2020 through July 31, 2020:
WIGGINS made a debit card purchase of $16,456.33 to Rooms to Go, a furniture store,
from Woodforest Account 2518.

On or about June 25, 2020:
WIGGINS sent an electronic fund transfer (EFT) from Chase Account 8067 for
$688,489.59 to Frontier Title Company to purchase a residence located in Cypress,
Texas.

On or about June 29, 2020:
WIGGINS sent an electronic fund transfer (EFT) from Woodforest Account 2518 for
$248,699.48 to M/I Title company to purchase a residence located in Katy, Texas.

On or about June 30, 2020:
WIGGINS obtained a cashier’s check from Chase Account 8067 for $308,000 as rental
payment to Basilios Investments LLC.

On or about July 12, 2020:
WIGGINS made a debit card purchase of approximately $4,841.77 to
Helzberg Diamonds from Woodforest Account 8895.

On or about July 29, 2020 through August 17, 2020:



                                     10
      Case 4:21-cr-00066 Document 1 Filed on 02/24/21 in TXSD Page 11 of 18



     WIGGINS obtained cashier’s checks from Chase Account 8067 totaling $187,606.50 to
     Sahara Pools.

     On or about July 29, 2020 through August 17, 2020:
     WIGGINS obtained cashier’s checks from Chase Account 8067 totaling $180,399 to
     Innerloop Construction.

     On or about July 30, 2020:
     WIGGINS made a debit card purchase of approximately $3,251.49 to AliExpress.com
     from Woodforest Account 8895.

     On or about July 30, 2020:
     WIGGINS made a debit card purchase of approximately $6,008.48 to Fish Gallery from
     Woodforest Account 2518.

     On or about August 12, 2020:
     WIGGINS obtained a cashier’s check from Chase Account 8067 for $137,052 to Chase
     Dowell.


                          C. THE EXECUTION OF THE SCHEME

                                        COUNT ONE
                                         Bank Fraud
                                    (18 U.S.C. § 1344(1))

       Paragraphs 1 through 32 of the Introduction section are re-alleged and incorporated by

reference as though fully set forth herein.

       On or about May 27, 2020, in the Southern District of Texas and elsewhere,

                                   LADONNA WIGGINS

defendant herein, knowingly executed the above described scheme and artifice to defraud a

financial institution, by means of false and fraudulent pretenses, representations and promises,

to wit, WIGGINS submitted a false PPP Borrower Application Form (SBA Form 2483) on


                                              11
      Case 4:21-cr-00066 Document 1 Filed on 02/24/21 in TXSD Page 12 of 18



behalf of her company, Wiggins & Graham Enterprise, LLC in order to receive a loan in the

amount of $1,828,568.00 from Kabbage, Inc., an institution insured by the FDIC, which loan

was guaranteed by the SBA.

       In violation of Title 18 U.S.C. § 1344(1).



                                       COUNT TWO
                                        Bank Fraud
                                    (18 U.S.C. § 1344(1))

       Paragraphs 1 through 32 of the Introduction section are re-alleged and incorporated by

reference as though fully set forth herein.

     On or about June 23, 2020, in the Southern District of Texas and elsewhere,

                                   LADONNA WIGGINS,

defendant herein, knowingly executed the above described scheme and artifice to defraud a

financial institution, by means of false and fraudulent pretenses, representations and promises,

to wit, WIGGINS submitted a false PPP Borrower Application Form (SBA Form 2483) on

behalf of her company, Pink Lady Line, in order to receive a loan in the amount of

$1,819,577.00 from Kabbage, Inc., an institution insured by the FDIC, which loan was

guaranteed by the SBA.

       In violation of Title 18 U.S.C. § 1344(1).




                                              12
      Case 4:21-cr-00066 Document 1 Filed on 02/24/21 in TXSD Page 13 of 18



                                     COUNT THREE
                                 False Statement to a Bank
                                     (18 U.S.C.§ 1014)

       Paragraphs 1 through 32 of the Introduction section are re-alleged and incorporated by

reference as though fully set forth herein.

     On or about May 27, 2020, in the Southern District of Texas and elsewhere,

                                   LADONNA WIGGINS,

defendant herein, knowingly made a false statement and report for the purpose of influencing

the actions of Kabbage, Inc., an institution the accounts of which were insured by the FDIC,

and the SBA in connection with an application for a loan, in that LADONNA WIGGINS, the

defendant, stated in her PPP Application that Wiggins & Graham Enterprise, LLC had 108

employees, with an average monthly payroll of $731,428.00, when in truth and fact, as the

defendant well knew, there were not 108 employees of Wiggins & Graham Enterprise, LLC,

and there was not an average monthly payroll of $731,428.00.

       In violation of Title 18, U.S.C. § 1014.



                                      COUNT FOUR
                                 False Statement to a Bank
                                     (18 U.S.C.§ 1014)

       Paragraphs 1 through 32 of the Introduction section are re-alleged and incorporated by

reference as though fully set forth herein.

     On or about June 23, 2020, in the Southern District of Texas and elsewhere,


                                              13
      Case 4:21-cr-00066 Document 1 Filed on 02/24/21 in TXSD Page 14 of 18



                                   LADONNA WIGGINS,

defendant herein, knowingly made a false statement and report for the purpose of influencing

the actions of Kabbage, Inc., an institution the accounts of which were insured by the FDIC,

and the SBA in connection with an application for a loan, in that LADONNA WIGGINS, the

defendant, stated in her PPP Application that Pink Lady Line had 107 employees, with an

average monthly payroll of $727,831.00, when in truth and fact, as the defendant well knew,

there were not 107 employees of Pink Lady Line, and there was not an average monthly

payroll of $727,831.00.

       In violation of Title 18, U.S.C. § 1014.



                            COUNTS FIVE THROUGH NINE
                                 Money Laundering
                                  18 U.S.C. § 1957

       Paragraphs 1 through 32 of the Introduction section are re-alleged and incorporated by

reference as though fully set forth herein.

       On or about the dates set forth below, in the Southern District of Texas and elsewhere,

                                   LADONNA WIGGINS,

knowingly engaged and attempted to engage in a monetary transaction by and through a

financial institution, affecting interstate commerce, in a criminally derived property of a value

greater than $10,000, such property having been derived from a specified unlawful activity,

that is, a fraudulent loan application, a violation of Title 18 U.S.C. § 1014, as follows:


                                              14
      Case 4:21-cr-00066 Document 1 Filed on 02/24/21 in TXSD Page 15 of 18




 Count     Date                    Monetary Transaction


                                   Transfer of $500,000 from Woodforest Account 8895
 5         June 1, 2020            in the name of LaDonna Wiggins to Chase Account
                                   8067 in the name of LaDonna Wiggins


                                   Transfer of $270,000 from Woodforest Account 8895
 6         June 1, 2020            in the name of LaDonna Wiggins to Woodforest
                                   Account 2518 in the name of LaDonna Wiggins and
                                   T.W.


                                   Transfer of $130,000 from Woodforest Account 8895
 7         June 10, 2020           in the name of LaDonna Wiggins to Woodforest
                                   Account 2518 in the name of LaDonna Wiggins and
                                   T.W.


                                   Transfer of $500,000 from Woodforest Account 8895
 8         June 25, 2020           in the name of LaDonna Wiggins to Woodforest
                                   Account 2518 in the name of LaDonna Wiggins and
                                   T.W.


                                   Transfer of $200,000 from J.P. Morgan Chase
 9         June 25, 2020           Account 8067 in the name of LaDonna Wiggins to
                                   J.P. Morgan Chase Account 8233 in the name of
                                   LaDonna Wiggins



In violation of Title 18, U.S.C. § 1957.




                                           15
       Case 4:21-cr-00066 Document 1 Filed on 02/24/21 in TXSD Page 16 of 18



                                 NOTICE OF FORFEITURE
                                   (18 U.S.C. ' 982(a)(2))

       Pursuant to Title 18, United States Code, Section 982(a)(2), the United States gives

notice to defendant,

                                     LADONNA WIGGINS,

that in the event of her conviction of any of the offenses charged in Counts One through Four

of this Indictment, all property constituting, or derived from, proceeds the person obtained

directly or indirectly, as a result of the offense, is subject to forfeiture.


                                 NOTICE OF FORFEITURE
                                   (18 U.S.C. ' 982(a)(1))

       Pursuant to Title 18, United States Code, Section 982(a)(1), the United States gives

notice to defendant,

                                     LADONNA WIGGINS,

that in the event of her conviction of any of the offenses charged in Count Five through Nine

of this Indictment, all property, real or personal, involved in money laundering offenses or

traceable to such property, is subject to forfeiture.

                                 Property Subject to Forfeiture

       Defendant is notified that the property subject to forfeiture includes, but is not limited

to, the following personal property:




                                                16
         Case 4:21-cr-00066 Document 1 Filed on 02/24/21 in TXSD Page 17 of 18



    Asset
                  Asset Type or Bank         Description (including VIN or account number)
     No.
                      Woodforest
         1                                       $374,830.20 seized from Account 8895
                     National Bank
                      Woodforest
         2                                          $68,335.41 seized from Account 2518
                     National Bank
                      J.P. Morgan
         3                                          $39,835.76 seized from Account 8233
                      Chase Bank
                      J.P. Morgan
         4                                          $35,253.59 seized from Account 8067
                      Chase Bank
                                                    2020 Land Rover Range Rover, VIN#
         5              Vehicle
                                                          SALYB2FV3LA275235

         Defendant is further notified that the property subject to forfeiture includes, but is not

limited to, the following real property, together with all improvements, buildings, structures

and appurtenances:

   (a)       real property located in Katy, Texas, which is legally described as follows:

                 Lot Five (5), in Block Two (2), of LANTANA, Sec. 3, a subdivision in
                 Harris County, Texas, according to the map or plat thereof, recorded
                 under Film Code No. 689674 of the Map Records of Harris County,
                 Texas.

         The record owner is T.W., WIGGINS’ relative.

   (b)        real property located in Cypress, Texas, which is legally described as follows:

                        Lot Thirty-Nine (39), in Block Two 92), of TOWNE LAKE, Sec.
                        43, a subdivision in Harris County, Texas, according to the map
                        or plat thereof, recorded under Film Code No. 680505 of the Map
                        Records of Harris County, Texas.

         The record owner is WIGGINS.


                                               17
      Case 4:21-cr-00066 Document 1 Filed on 02/24/21 in TXSD Page 18 of 18



                                      Money Judgment

       Defendant is notified that upon conviction, a money judgment may be imposed equal

to the total value of the property subject to forfeiture.

                                      Substitute Assets

       Defendant is notified that in the event that one or more conditions listed in Title 21,

United States Code, Section 853(p) exists, the United States will seek to forfeit any other

property of the Defendant up to the total value of the property subject to forfeiture.



                                                            A True Bill:


                                                             Original Signature on file
                                                            Grand Jury Foreperson



       RYAN K. PATRICK
       United States Attorney


By:    _______________________________
       Zahra Jivani Fenelon
       Assistant United States Attorney




                                                18
